Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to an amendment filed 07/27/2022. No claims have been added. Claims 1, 17 and 18 have been amended. Claims 1-8 and 10-19 now pending in this application. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichenlaub et al. (Pub.No.: 2016/0364391 A1) in view of Ziraknejad et al. (US PAT # 10,701,067 B1).  

Regarding claims 1 and 17-18, Eichenlaub teaches a method, computer readable storage medium and system (see [0003]), comprising:

authenticating a plurality of users for an automated learning session, wherein the plurality of users correspond to at least one device (reads on may authenticate to QA system 212 via session manager 206 [0025]); and

(i) analyzing a plurality of learning models corresponding to one or more of the plurality of users (see [0032]);

(ii) determining, based on the analysis, one or more activities to be performed by the plurality of users during the automated learning session (reads on outputting parsed questions as data structure, see [0033]); and

(ili) executing the one or more activities on at least one device (see [0033]).

Eichenlaub features already discussed in the rejection of independent claims 1 and 17-18. Eichenlaub may not specifically teach “providing the automated learning session for the plurality of users” as recited in independent claims 1 and 17-18, however, Eichenlaub teaches providing questioner to group of people in order to conduct a reach for example, see [0014-0014, 0031, 0035, 0049 and 0051]). In other words the examiner is interpreting the provided questioner to a group of people to be the “provided learning session”. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to provide and reach a group of people with any type of information desired whether it is a learning session, questioner, feedback, survey and the like in order to conduct reach, achieve leaning objectives or any other desired intent. 

Eichenlaub features already discussed in the rejection of independent claims 1 and 17-18. Eichenlaub may not specifically teach “wherein said authenticating the plurality of users for the automated learning session comprises detecting the at least one device within a predetermined proximity of one other given device”.  

However, Ziraknejad teaches methods, system, and apparatus, including computer-readable medium storing executable instructions, for credential management using wearable devices. In some implementations, an authentication request for a user is received. It is determined that a wearable device previously associated with the user is in proximity to the electronic device. In response to determining that the wearable device associated with the user is in proximity to the electronic device, a notification is sent to the wearable device for output by the wearable device. Approval data is received indicating user interaction with the wearable device approving authentication in response to the notification. Data indicating approval of the authentication request is provided in response to receiving the approval data from the wearable device (see abstract).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to authenticate a user by detecting the proximity of one user device to another, as taught by Ziraknejad, into the teaching of Eichenlaub in order to conduct session, perform transaction or services only to authorized users.   
The claimed “memory” (reads on processor 106, 116 and 126, see [0020]) and “processor” as recited in claim 18 (reads on processor 108, 118 and 128, see Eichenlaub [0020]).

Regarding claim 2, the combination of Eichenlaub in view of Ziraknejad teaches wherein the plurality of users correspond to a given device, and wherein the one or more activities are executed on the given device (reads on users’ remote devices 102 and 112, see Eichenlaub [0019]).

Regarding claim 3, the combination of Eichenlaub in view of Ziraknejad teaches wherein the plurality of users correspond to at least a first device, and wherein the one or more activities are executed on at least a second device different from the first device (reads on host device 122, see Fig. 1 and [0018-0020] of Eichenlaub).

Regarding claims 4 and 19, the combination of Eichenlaub in view of Ziraknejad teaches wherein said analyzing the plurality of learning models comprises determining one or more common objectives shared by the plurality of users (reads on the scenario of presenting a question such as “what is the most important priority in your life”, see Eichenlaub [0015]).

Regarding claim 5, the combination of Eichenlaub in view of Ziraknejad teaches generating a micro-domain model for the plurality of users based on the one or more determined common objectives (reads on the session manager 206 keep tracking of the submitted questions and answers, see Eichenlaub [0025]).

Regarding claim 6, the combination of Eichenlaub in view of Ziraknejad teaches wherein the one or more activities comprise at least one of (i) a fill-in-the-blank activity (see Eichenlaub [0046]), (ii) a positive/negative activity, and (iil) a concept grouping activity.

Regarding claim 7, the combination of Eichenlaub in view of Ziraknejad teaches grouping the plurality of users into a plurality of subsets based on one or more criteria (see Eichenlaub [0014 and 0032]).

Regarding claim 8, the combination of Eichenlaub in view of Ziraknejad teaches wherein the one or more criteria comprise at least one of (1) device type, (ii) determined commonalities between the plurality of learning models, (1i1) interaction context, and (iv) proximity to each other (see Eichenlaub [0016]).

Regarding claim 10, the combination of Eichenlaub in view of Ziraknejad teaches wherein said authenticating the plurality of users for the automated learning session comprises verifying one or more responses to one or more questions of at least one user of the plurality of users on a device used exclusively by another user of the plurality of users (see Eichenlaub [0025, 033 and 0044]).

Claim 11 recites “wherein said authenticating the plurality of users for the automated learning session comprises receiving an authentication input from at least two users of the plurality of users on the same device”. The claimed “receiving input” is considered obvious within the teachings of Eichenlaub since users devices 102 and 112 both has input interface within devices (see Eichenlaub [0023]). Since the users is already authenticated within the QA system (see Eichenlaub [0025]), then receiving the input would have been obvious.  

Regarding claim 12, the combination of Eichenlaub in view of Ziraknejad teaches wherein said same device corresponds to a user different from the at least two users (see Eichenlaub Fig. 1, device 122 is different from device 102 and 112).

Regarding claim 13, the combination of Eichenlaub in view of Ziraknejad teaches wherein said executing the one or more activities comprises receiving respective responses to a query from at least two users of the plurality of users via the same device during the automated learning session (reads on user submit queries to host device 122, see Eichenlaub [0019]).

Regarding claim 14, the combination of Eichenlaub in view of Ziraknejad teaches wherein said executing the one or more activities comprises providing the same query to the plurality of users (reads on the questioner provided to group of people, see Eichenlaub [0031, 0035 and 0049]).

Regarding claim 15, the combination of Eichenlaub in view of Ziraknejad teaches wherein said providing the automated learning session comprises displaying responses of other users to the same query on a device of at least one user (see Eichenlaub [0019]).

Regarding claim 16, the combination of Eichenlaub in view of Ziraknejad teaches determining, based on one or more responses of the plurality of users to the one or more activities, one or more additional activities to be performed by the plurality of users during the automated learning session (reads on additional information provided, see Eichenlaub [0053]).



Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note that Applicant’s amendment filed to independent claims 1, 17 and 18, did not simply incorporated the subject matter of canceled dependent claim 9, but in fact altered the language of the independent claims by adding the word “a predetermined”.  

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652